            Case 5:18-cv-00566-JFL Document 91 Filed 11/20/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ELIZABETH MCROBIE, on behalf of     :
herself and all others similarly situated,
                                    :
                        Plaintiff,  :
                                    :
            v.                      :                        No. 5:18-cv-00566
                                    :
CREDIT PROTECTION ASSOCIATION, :
                  Defendant.        :
____________________________________

                                             ORDER

       AND NOW, this 20th day of November, 2020, upon consideration of the parties’ joint

motion for preliminary approval of the proposed Settlement Agreement in this class action, as

well as for approval of the parties proposed notices and notice plan, see ECF No. 88, and for the

reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The parties’ motion, ECF No. 88, is GRANTED.

       2.      The Court preliminarily APPROVES the parties’ class action Settlement

Agreement.

       3.      The Court APPROVES the parties’ proposed long and short form notices,

attached as Exhibits B and E to their motion, respectively, as well as the proposed claim form,

attached as Exhibit D to the motion.

       4.      The Court APPROVES the parties’ proposed notice program, and finds the

proposed program is reasonably calculated under the circumstances to inform the class of the

pendency of the action, the terms of the Settlement Agreement, class counsel’s application for a

fee award and the request for incentive award for Plaintiff, as well as class members’ rights to

object to the Settlement Agreement. The class notice program shall be implemented as set forth



                                                1
                                             112020
             Case 5:18-cv-00566-JFL Document 91 Filed 11/20/20 Page 2 of 4




in the Settlement Agreement, using the settlement class notices substantially in the forms

attached as Exhibits to the Settlement and approved by this Order. Notice shall be provided to

the members of the settlement class pursuant to the class notice program, as specified in the

Settlement Agreement and approved by this Order.

        5.      A settlement website shall be established as a means for settlement class members

to submit claims, and obtain notice of, and information about, the Settlement. The settlement

website shall be established as soon as practicable following issuance of this Order, but no later

than before commencement of the notice plan. The settlement website shall provide a portal for

submitting claims.

        6.      To be valid and timely, claims must be submitted on the settlement website on or

before the last day of the claim period, which is 60 days after mailed notice is sent. The

settlement website shall include hyperlinks to the Settlement Agreement, the long form notice,

this Order and its accompanying Opinion, and other such documents as class counsel and

counsel for Defendant agree to include. These documents shall remain on the settlement website

until at least thirty (30) days following the Effective Date. 1

        7.      Any settlement class members who wish to object to the Settlement must submit

an objection in writing to the Clerk of the United States District Court for the Eastern District of

Pennsylvania and serve copies of the objection on class counsel and counsel for the Defendant as

set forth in the notice. Any objection must include the case name and number (i.e. McRobiev.

Credit Protection Association, 5:18-cv-00566-JFL), the factual and legal basis for the objection,



1
        Pursuant to the Settlement Agreement, the Effective Date means the fifth (5th) business
day after the last of the following dates: (A) the parties and their counsel have executed this
Agreement; (B) the Court has entered, without material change, the Final Approval Order; or (C)
the final disposition of any related appeals, and in the case of no appeal or review being filed,
expiration of the applicable appellate period. Settlement Agreement ¶ 2.15.
                                                   2
                                                112020
            Case 5:18-cv-00566-JFL Document 91 Filed 11/20/20 Page 3 of 4




the objector’s name, address, telephone number, bear the objector’s signature and, if represented

by counsel, such counsel’s name, address, and telephone number. Objectors who have filed

written objections to the Settlement may also appear themselves or through counsel at the

fairness hearing, which the Court has yet to schedule. To be effective, the objection must be

filed with the Court and served on counsel for the parties no later than sixty (60) days after the

initial mailing of the class notice. Any objection that fails to satisfy the requirements of this

paragraph, or that is not properly and timely submitted, shall not be effective, will not be

considered by this Court, and will be deemed waived, and those settlement class members shall

be bound by the final determination of this Court.

       8.      In the event that the proposed Settlement is not finally approved by this Court, or

in the event that the Settlement Agreement becomes null and void pursuant to the terms or is

otherwise not consummated, this Order and all related Orders shall likewise become null and

void, shall have no further force and effect, and shall not be used or referred to for any purposes

whatsoever in these actions or in any other case or controversy. In such event, the Settlement

Agreement and all negotiations and proceedings directly related to the Settlement Agreement

shall be deemed to be without prejudice to the rights of all of the parties, who or which shall be

restored to their respective positions preceding the execution of the Settlement Agreement.

       9.      All proceedings in this action are stayed until further order of the Court, except as

may be necessary to implement the terms of the Settlement. Pending final determination of

whether the Settlement should be approved, Plaintiff, all persons in the settlement class, and

persons purporting to act on their behalf, are enjoined from commencing or prosecuting (either

directly, representatively, or in any other capacity) against any of the released parties any action

or proceeding in any court, arbitration forum or tribunal asserting any of the released claims.



                                                  3
                                               112020
          Case 5:18-cv-00566-JFL Document 91 Filed 11/20/20 Page 4 of 4




        10.    The Court sets the following schedule for the actions which must take place prior

to the final approval hearing:

    •   Notice mailing deadline: 30 days after entry of this Order.

    •   Attorneys’ fees and cost application: 30 days after the notice mailing deadline

    •   Incentive award application: 30 days after the notice mailing deadline

    •   Last day for objections to the Settlement to be filed with the Court: 60 days after the

        notice mailing deadline

    •   Last day to submit a valid claim form: 60 days after the notice mailing deadline

        11.    The Court will set at a future date (1) a deadline for submission of briefs in

support of the Settlement Agreement, (2) a deadline for submission of CAFA compliance

certification, and (3) a date and time for holding the final fairness hearing. 2



                                                       BY THE COURT:




                                                       /s/ Joseph F. Leeson, Jr.
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




2
        In light of the ongoing COVID-19 pandemic and its affect on the administration of the
courts in this district, the Court declines, at present, to schedule the fairness hearing or to set
these other two deadlines, which are dependent on the date of the fairness hearing.
                                                  4
                                               112020
